Citation Nr: 1632017	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an upper back disability.

2. Entitlement to service connection for a middle back disability.

3. Entitlement to service connection for a lower back disability.

4. Entitlement to a compensable rating prior to June 7, 2011, in excess of 20 percent prior to January 3, 2015 and in excess of 10 percent from January 3, 2015 forward for bilateral hearing loss.

5. Entitlement to an initial compensable rating for sinusitis with chronic cough.

6. Entitlement to an initial compensable rating for allergic rhinitis.

7. Entitlement to an effective date prior to January 14, 2011 for the grant of service connection for hearing loss.

8. Entitlement to an effective date prior to November 19, 2010 for the grant of service connection for sinusitis.

9. Entitlement to an effective date prior to November 19, 2010 for the grant of service connection for rhinitis. 


REPRESENTATION

Appellant represented by: Molly Steinkemper


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously considered the back claims and remanded in October 2014 and October 2015.  

The issue of increased ratings for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran does but not a current cervical spine disability.

2. The Veteran's current mid and lower back disabilities did not have onset during and were not caused by his active service.

3. The Veteran does not have nasal polyps, 50 percent obstruction of both sides of the nasal passages, or complete obstruction of one side of the nasal passages.

4. The Veteran has not had incapacitating episodes of sinusitis or three to six non-incapacitating episodes of sinusitis per year.  

5.  Service connection for bilateral hearing loss was denied in a 2010 Board decision and VA next received a claim for hearing loss on January 14, 2011.

6. VA first received a claim for sinusitis (and rhinitis by association) on November 19, 2010. 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for an award of service connection for a middle back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

3. The criteria for an award of service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

4. The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2015).

5. The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6522 (2015).

6. The criteria for an effective date prior to January 14, 2011 for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2014).

7. The criteria for an effective date prior to November 19, 2010 for the grant of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2014).

8. The criteria for an effective date prior to November 19, 2010 for the grant of service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA met its duty to notify by letters sent to the Veteran in December 2010 and February 2011, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims.  VA provided examinations and opinions for the Veteran's back, sinusitis, and rhinitis claims in May 2011, December 2014, and October 2015.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, the collective opinions address the relevant evidence, theories of entitlement, and rating criteria.  Following the remand directives, the AOJ obtained an addendum opinion for the back claims.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II. Service connection

The Veteran contends that he has current upper, mid, and lower back disabilities that can be traced to his service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to determine the cause of a back disability.  This is because under the facts of this case, doing so requires specialized knowledge to understand the complexities of the musculoskeletal system.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the record, the Board finds that the criteria for service connection for a back disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows disabilities in the mid and low back but not the upper back.  The VA examiner in May 2011 found mild to moderate degenerative change at the mid-thoracic and lumbar spine and diagnosed degenerative arthritis of the thoracic and lumbar spine.  The December 2014 examiner noted a diagnosis of degenerative disk disease of the lumbar and thoracic spine originally diagnosed in 2013.  Neither examiner diagnosed a cervical spine, or neck, disability.  During the December 2014 examination, the Veteran reported no problems with upper back. Current treatment records also did not show a neck disability.  

Next, the evidence shows complaints of back and neck pain in service.  Service records from October 1979 show complaints of tenderness and an assessment of muscle spasm in the cervical spine.  A corresponding diagnostic report notes straightening of the normal lordotic curvature and narrowing of intervertebral disk space at the level of C6-C7; no other abnormalities were noted.  Despite in-service findings, service connection cannot be established when there is no current cervical spine disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

For the mid and lower back, an August 1972 service record documents the Veteran's complaints of pain in the lumbar region and a diagnosis of low back pain.  Similarly, during the May 2011 examination, the Veteran reported a backache one time in service associated with an illness but no specific injury or trauma.

The weight of the evidence is against finding that in-service back pain is related to current degenerative disk disease and arthritis in the thoracic and lumbar spine.  The May 2011 examiner found current back disabilities less likely than not caused by or the result of service.  The examiner explained that the Veteran had an episode of low back pain while in service but did not sustain any significant injuries and currently has infrequent low back pains or stiffness.  The examiner noted that the Veteran did not develop any ongoing back problems while in service, but later, as a bus driver for many years developed some degenerative changes, which would be consistent with age and occupation.

The December 2014 examiner also concluded that the back disabilities were less likely than not related to service because the available evidence did not support the claim.  The examiner noted that the Veteran reported mild issues with low back at the time of the examination.  He explained that the Veteran denied injury to his back in service, service records are silent for back disabilities, and records after service do not support chronic or recurrent back issues.  Indeed, VA treatment records in September 2009 show no spinal deformities or CVA tenderness and, in May 2010, note the Veteran's denial of neck and back pain.  The October 2015 examiner concluded that the back disabilities were less likely than not related to service.  The examiner noted the in-service complaints and explained that the records are not consistent with significant problems with the upper, middle, or lower back during service or remotely thereafter.  Records from February 1980 and February 1981 note the Veteran had not been under the care of a physician, he denied medication, and he denied having significant conditions.  See 2015 VA examination.  The examiner further noted that records from 2007 to 2011 did not show any chronic back issues.

The Board finds the examiners' opinions highly probative as they addressed the evidence and provided an alternate explanation for the Veteran's symptoms.  The examiners found that in-service complaints and findings were not significant enough to cause the current back disabilities and instead the Veteran's current back disabilities were consistent with his work as a truck driver and his age.  The Board has considered the Veteran's reports of pain but finds that the preponderance of the evidence is against his claims for service connection for upper, mid, and lower back disabilities.  See 38 C.F.R. §§ 3.102, 3.303.  

Finally, the record does not show that the Veteran had degenerative disease of his lower or mid back within the one-year presumptive period applicable for arthritis so presumptive service connection for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).


III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is service-connected for chronic sinusitis and allergic rhinitis.  Non-compensable ratings have been assigned pursuant to Diagnostic Codes 6513 and 6522, for allergic rhinitis and chronic maxillary sinusitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis with polyps warrants a 30 percent disability rating.  If the allergic or vasomotor rhinitis is without polyps but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, then a 10 percent rating is assigned.  Id.  

Diagnostic Code 6513 directs the rater to the General Rating Formula for Sinusitis, which provides for:

10 percent disability with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting.  

30 percent with three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

50 percent following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

The Board has reviewed the record and finds that the criteria for a compensable rating under Diagnostic Code 6522 have not been met.  See 38 C.F.R. § 4.97.  

The evidence does not show polyps, 50 percent obstruction of both sides, or complete obstruction of one side of the nasal passages.  During the May 2011 examination, the Veteran reported nasal congestion, itchy nose, watery eyes, sneezing, occasional difficulty breathing, and using Claritin and nasal spray.  The examiner found no nasal polyps, septal deviation, or permanent hypertrophy.  The Veteran reported stuffiness and posterior pharyngeal drainage during the December 2014 examination.  The December 2014 examiner noted not greater than 50 percent obstruction, no complete obstruction of either side, no permanent hypertrophy, and no nasal polyps.  The February 2013 VA examiner recorded no nasal polyps.  The examiner also found that there was less than 50 percent obstruction of the nasal passage on both sides and no complete obstruction on either side.  The Veteran has not reported nasal obstruction or similar symptoms.  There is no evidence of polyps or nasal obstruction in the clinical records contained in the claims file.  Moreover, the lay statements of record reflect complaints of nasal congestion and occasional difficulty breathing but do not indicate polyps or nasal obstruction.  Therefore, the criteria have not been met.

Based on the evidence, the Board finds that the criteria for a compensable rating for sinusitis have also not been met.  See 38 C.F.R. § 4.97, DC 6513. 

The evidence does not show incapacitating episodes or three to six non-incapacitating episodes per year.  During the May 2011 examination, the Veteran reported seasonal symptoms, using nasal spray and Claritin, runny nose, itchy eyes, and postnasal drip.  He denied any ongoing sinus problems and endorsed having an acute sinus infection one to two times a year.  The examiner found no history of hospitalization or surgery, no incapacitating episodes, and no non-incapacitating episodes.  The Veteran reported issues with sinuses, swallowing, and constant cough during the December 2014 examination.  He noted having a few sinus infections.  The December 2014 examiner found maxillary and frontal sinuses affected with episodes of sinusitis, stuffiness, posterior pharyngeal drainage, and cough.  The examiner indicated no incapacitating or non-incapacitating episodes in past 12 months.  The Veteran has congestion, drainage, coughing, and other related symptoms associated with sinus infections.  However, the evidence does not support a finding of incapacitating episodes or three to six non-incapacitating episodes.  The Veteran endorsed one to two sinus infections per year.  Thus, the criteria for a compensable rating under Diagnostic Code 6513 are not shown.    

The Board has considered all applicable diagnostic codes for the sinusitis and rhinitis disabilities; however, the Veteran's symptoms could not receive a compensable rating under any analogous codes.  See Schafrath, 1 Vet. App. at 593; see also 38 C.F.R. § 4.97.  While the Veteran endorsed cough, the VA examiners did not note any problems with the larynx, pharynx, or septum deviation.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's sinusitis and allergic rhinitis are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address frequency and severity of episodes of sinusitis, polyps, and nasal blockage.  The symptoms the Veteran reported are common of sinusitis and allergic rhinitis and not unusual.  

Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The VA examiners noted that the Veteran is working and there is no indication that it is in other than a substantially gainful occupation; therefore, consideration of total disability based on individual unemployability is not warranted at this time.



IV. Earlier effective date

The Veteran asserts that he should have earlier effective dates for the grants of service connection for hearing loss, allergic rhinitis, and sinusitis.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This case has to do with dates prior to March 24, 2015 so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Board decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to January 14, 2011 for the grant of service connection for hearing loss have not been met.  See 38 C.F.R. § 3.400.  The record shows that the Veteran filed previous claims for hearing loss and appealed the AOJ denial to the Board.  In August 2010, the Board issued a decision denying entitlement to service connection for hearing loss.  That decision is final.  VA received a petition to reopen the claim for hearing loss on January 14, 2011.  There are no communications between August 2010 and January 2011 that could be construed as intent to apply for hearing loss benefits.  See 38 C.F.R. §§ 3.1(p), 3.115(a).  As the Veteran now receives such benefits, he proved he was entitled to service connection for hearing loss.  Nevertheless, regulations provide that the appropriate effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.  January 4, 2011 is the date of claim and the appropriate effective date for the award of benefits.  

After a review of the record, the Board determines that the criteria for effective dates prior to November 19, 2010 for the grants of service connection for sinusitis and allergic rhinitis have not been met.  See 38 C.F.R. § 3.400.  VA received a claim from the Veteran for sinusitis on November 19, 2010.  The AOJ correctly construed the claim for sinusitis to include a claim for rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record does not show any communication prior to November 2010 that could be construed as intent to apply for benefits for sinusitis or rhinitis.  See 38 C.F.R. §§ 3.1(p), 3.115(a).  Again, although the Veteran may have been entitled to benefits, he did not file the claim until November 2010.  Effective dates are based on the later of the two possible origins.  Thus, November 19, 2010, the date of claim, is the appropriate effective date for the award of benefits for sinusitis and rhinitis.  See 38 C.F.R. § 3.400.  


ORDER

Service connection for an upper back disability is denied.

Service connection for a mid-back disability is denied.

Service connection for a lower back disability is denied.

A compensable rating for sinusitis is denied.

A compensable rating for allergic rhinitis is denied.

An effective date prior to January 14, 2011 for the grant of service connection for hearing loss is denied.

An effective date prior to November 19, 2010 for the grant of service connection for sinusitis is denied.

An effective date prior to November 19, 2010 for the grant of service connection for allergic rhinitis is denied.


REMAND

With regard to the hearing loss claim, additional development is needed.  In an October 2015 evaluation for hearing loss, the Veteran's private treatment provider diagnosed Meniere's syndrome.  A VA provider disagreed with the Meniere's diagnosis but discussed positional vertigo during treatment for hearing loss.  See November 2015 treatment.  It is unclear if the dizziness and vertigo reported by the Veteran have any relationship to his service-connected hearing loss.  As such, a determination of his disability rating would be premature at this time.  Additionally, the March 2015 examination appears to show hearing loss improved from that recorded during the June 2011 examination, which is against the common-sense progression of the disease.  The AOJ should schedule the Veteran for an examination and request an opinion on the dizziness symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for an examination for his ears and hearing and forward the claims file.  The examiner should measure and record hearing loss and any ear disability and address the following:

a. The Veteran has reported dizziness.  A private provider in October 2015 diagnosed Meniere's syndrome, and a VA provider in November 2015 diagnosed positional vertigo.  Are either of these diagnoses or the underlying symptoms at least as likely as not part of or a result of the Veteran's service-connected hearing loss disability?

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

(CONTINUED ON NEXT PAGE)
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


